Citation Nr: 1301434	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 21, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD from May 21, 2008.

3.  Entitlement to an effective date prior to February 1, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to February 1970.  His military records reflect that he served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2005, February 2008, October 2008, and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2007, the Veteran testified at a hearing before RO personnel.  A copy of the transcript of that hearing is of record. 

The Veteran had an informal conference with a Decision Review Officer in September 2009 and also testified at a hearing before RO personnel that same month.  A copy of the transcript of that hearing is of record. 

In January 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing is of record. 

With respect to the Veteran's claim for entitlement to an effective date prior to February 1, 2010, for the award of entitlement to a TDIU, the Board notes that the Veteran filed a January 2010 notice of disagreement.  A September 2010 statement of the case (SOC) was mailed to the Veteran.  The Veteran did not subsequently file a substantive appeal for this claim.  However, the Veteran's attorney submitted a December 2010 statement that clearly indicated that the matter was considered to be in appellate status.  In addition, the Veteran gave testimony on that issue at during his January 2011 hearing. 

Although the Veteran did not file an appeal following the September 2010 SOC, as the RO has taken actions to indicate to the Veteran and his attorney that the issue of entitlement to an earlier effective date for the award of a TDIU remains on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal for that matter is deemed to have been waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In July 2012, the Court of Appeals for Veterans Claims (Court) granted a joint motion of the appellant and the Secretary of VA to vacate that part of a December 2011 Board decision that denied the issues on appeal and remand these matters to the Board for adjudication consistent with the joint motion.  The case was returned to the Board in September 2012.  After having provided the Veteran and his attorney the opportunity to submit evidence and arguments in support of his claims, these matters are now properly before the Board for appellate adjudication. 

For the reasons that will be further discussed in the REMAND portion of the decision below, the issues of entitlement to an initial rating in excess of 50 percent for PTSD from May 21, 2008, and an effective date prior to February 1, 2010 for a TDIU award are REMANDED to the Department of Veterans Affairs Regional Office for additional evidentiary development and procedural compliance.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDING OF FACT

Prior to May 21, 2008, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as memory impairment; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD for the period prior to May 21, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2005 and July 2007.  The May 2005 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. 

In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning an initial 30 percent rating, effective January 6, 2005, and a 50 percent rating for the service-connected PTSD effective May 21, 2008.  The Veteran appealed the assignment of the initial ratings for those benefits.  Thereafter, in a November 2009 rating decision, the RO granted entitlement to TDIU rating, effective February 1, 2010, which was the date his total schedular rating was changed from 100 percent to 80 percent.  The Veteran appealed the assignment of the effective date for that benefit.

The Veteran's claims for initial ratings and an earlier effective date arise from his disagreement with the initial evaluations assigned for his PTSD disability following the grant of service connection as well as his disagreement with the assigned effective date for the award of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in these matters.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). 

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

As pertinent to the issue that will be adjudicated on the merits in the present appellate decision, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted multiple written statements discussing his contentions and private treatment records as well as submitting oral testimony at multiple hearings in front of RO personnel as well as the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals decided herein.

As relevant to the issue of entitlement to an initial evaluation above 30 percent for PTSD prior to May 21, 2008, the Veteran was provided with a VA examination in February 2007.  The Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the aforementioned issue.  The VA clinician who conducted the February 2007 examination personally interviewed and examined the Veteran, elicited a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

Finally, in conjunction with his underlying claim for service connection for PTSD, the Veteran testified at a Travel Board hearing in February 2008 before another Veterans Law Judge.  The claim for service connection for PTSD has since been fully granted and the current claim for a higher initial rating for PTSD now on appeal is a separate issue, for which the undersigned has taken oral testimony from the appellant and his witness at a January 2011 videoconference hearing.  As such, appellate adjudication of the claim for a higher initial rating does not require the involvement of both Veterans Law Judges to decide the issue.  38 U.S.C.A. § 7102(a); see 38 C.F.R. § 19.2(b); 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  As such, this appeal is not affected by the Court decision in Arneson v. Shinseki, 24 Vet. App. 379 (2011), regarding panel decisions. 

With respect only to the issue decided herein of entitlement to a higher initial evaluation for PTSD prior to May 21, 2008, as neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained, no further notice or assistance is thus required to fulfill VA's duty to assist in the development of this specific claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(a.) Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 21, 2008.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By history, in an October 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning an initial 30 percent rating, effective January 6, 2005, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating for the service-connected PTSD was assigned, effective May 21, 2008.  In the current decision, the Board will adjudicate on the merits only the initial rating assigned for PTSD prior to May 21, 2008.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is again precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, as will be discussed below, there is conflicting evidence as to whether the Veteran's difficulty with memory, mood (anger and depression), and relationships, is related to his PTSD as opposed to declining physical health, to include degenerative disc disease, drug use, and chemotherapy.  However, without there being any clear medical opinion delineating the symptoms, and resolving all doubt in his favor, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD residuals.  

Reference is also made to the July 2012 Court order, which granted the joint motion of the Veteran and the VA Secretary to vacate that part of the Board's December 2011 decision that denied the increased initial rating claim for PTSD.  The parties to the joint motion took issue with the apparent self-contradiction in the vacated December 2011 appellate decision, in which the Board conceded that all of the Veteran's psychiatric symptoms would be attributed to his service-connected PTSD, but then determined in its reasons and bases that some psychiatric symptoms were not shown to be related to PTSD.  With this in mind, the Board will now adjudicate this claim de novo, in a manner that remains internally consistent with the conceded premise that all of the Veteran's psychiatric symptoms are part and parcel to his service-connected PTSD.

A longitudinal review of the record during this time period revealed that the Veteran had a prior private psychiatric evaluation in 2001 showing a diagnosis of PTSD with an assigned GAF score of 30.  However, in a May 2005 statement, the Veteran's attorney specifically indicated that the Veteran had not received any treatment for his PTSD at that time.  

VA treatment notes dated from 2004 to 2007 detailed continued complaints of depression and anxiety with unremarkable psychological findings.  The Veteran was also shown to receive VA treatment for multiple medical conditions, including hepatitis C, scrotal abscess, esophageal carcinoma, prostate cancer, and acute promyelocytic leukemia with prescribed morphine, cycles of chemotherapy, and multiple periods of hospitalization.  A February 2004 note indicated that the Veteran described having a "great relationship" with his spouse and denying suicidal or homicidal ideation.  His mood and depression were described a stabilized in April 2004, following a change of medication.  An episode of crying, which lasted for several days, was reported in June 2004.  Over a year-and-half then passed where there were essentially anecdotal references to the Veteran experiencing depression.  During a March 2006 VA hospitalization, it was indicated that the Veteran was treated for depression and anxiety.  He was noted to be very agitated during his hospital stay and tried several times to find a way to leave the hospital. 

In a February 2007 VA psychiatric examination report, the Veteran complained of being physically and financially exhausted.  While indicating that his relationship with his current wife was going well, he reported that there was considerable family and relationship difficulties surrounding the lives of his adult children and step-children from his current and prior marriages.  It was noted that he deliberately avoided social situations and events that would place him around other people.  When asked about what problems he was experiencing related to his Vietnam service, he reported that he had variable sleep impairment and suffered from nightmares up to three times per week. When questioned about his employment history, the examiner indicated that his memory was poor.  The records show that the Veteran last worked as a wastewater specialist at a circuit board manufacturing facility in 1997.  He initially reported that he had he was fired after a conflict with his supervisor but later indicated that he had not worked due to his medical problems, receiving disability benefits for chronic pain associated with degenerative disc disease. 

The Veteran reported that he had been married to his fourth and current wife since 1994 and maintained a relationship with one of his children and his stepchildren.  He described leisure activities as watching television and taking his medication.  Mental status examination findings show that he was well groomed (but that he would not bathe for a week during periods when he was "down"), with no impairment of thought process or communication and no signs of delusional framework.  He was appropriately oriented and displayed good eye contact and normal speech with no inappropriate behavior, no suicidal or homicidal ideation, and no obsessive behavior.  The clinical record indicates that the Veteran had excellent short-term memory recall but may have some concentration difficulties as well as some long-term memory deficits due to past drug use.  He reported experiencing panic attacks if his morphine medication did not arrive on time and becoming quite angry in the past with his medical care providers. 

Although the February 2007 examiner (a VA psychologist) did not diagnose PTSD at the time and attributed the Veteran's increasing depression and isolation to his deteriorating physical health, and his poor marital and relationship history (until recently) and erratic job history to his long-term substance abuse history that predated service, the Board has conceded that these symptoms are ultimately facets of his service-connected PTSD.  As such, they will be considered when rating the severity of his PTSD for the period from January 6, 2005 to May 20, 2008.  The February 2007 examiner assessed a GAF score of 65, which was related only to the Veteran's psychiatric disorder and not to his general deteriorating physical condition due to his multiple non-psychiatric medical problems. The examiner specifically indicated that the Veteran did not appear to be a particularly good historian.  His intensifying medical problems were noted to worsen his clinical picture and he was given a poor prognosis.  Otherwise, he was deemed to be capable of managing his benefit payments in his own best interest.

During an April 2007 RO hearing, the Veteran and his spouse reported that he suffered from nightmares, crying episodes for no apparent reason, socially avoidant behavior, suicidal ideation, anger, hallucinations, and impaired memory.  It was indicated that his memory and concentration were definitely impaired during the February 2007 VA examination after recently going through chemotherapy the day before.  He noted that he was prescribed morphine sulfate for treatment of pain associated with his multiple physical conditions. 

During a February 2008 Board hearing, the Veteran reported that he suffered from sleep impairment, nightmares, and depression with occasional lapses in hygiene.  He indicated that he was often mentally confused as a result of chemotherapy or his prescribed medications and experienced survivor's guilt.  His spouse reported that he was often depressed, easily startled, and socially isolated from others. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology meets or more nearly approximate the degree of occupational and social impairment contemplated in the criteria for a 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the time period prior to May 21, 2008.  38 C.F.R. § 4.7.  Specifically, the constellation of psychiatric symptoms presented in the record for the period from January 6, 2005 to May 20, 2008, are consistent with a picture of occupational and social impairment with reduced reliability and productivity due to memory impairment, with associated impaired judgment, abstract thinking, and disturbances of motivation and mood.  As previously stated, notwithstanding indications that the Veteran suffers memory impairment while undergoing chemotherapy or using prescribed medication, it is conceded that his service-connected PTSD accounts for at least a measure of memory impairment and thus the Board will not differentiate between the causes of this symptoms and will, for rating purposes, attribute it entirely to his PTSD.  Furthermore, the evidence clearly demonstrates the Veteran's difficulty in establishing and maintaining effective work and social relationships, given his self-imposed social isolation and his general estrangement from his family members except for his current spouse.  While the Board notes that the Veteran had to quit working in 1997, due primarily to non-service-connected physical disabilities, his credible testimony as to his problems with authority figures and having had verbal altercations with his superiors at the workplace is consistent with difficulty in establishing and maintaining effective work relationships, as contemplated in the criteria for a 50 percent rating.  Therefore, resolving any doubt in the Veteran's favor, the Board will grant an initial evaluation of 50 percent for his PTSD for the period from January 6, 2005 to May 20, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      

However, at no point during the period from January 6, 2005 to May 20, 2008, does the evidence definitively demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  A 70 percent rating requires occupational and social impairment with deficiencies in work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  While not outcome determinative, those delineated symptoms are not characteristics of the Veteran's PTSD disability for the time period at issue.  Evidence of record simply does not indicate that the experienced the sustained psychiatric symptomatology contemplated in the criteria for a 70 percent rating.  

The Board has considered the Veteran's account regarding his episodic lapses in bathing for up to a week when feeling "down."  However, such lapses do not constitute the kind of persistent clinical neglect of personal appearance or hygiene as contemplated in the criteria for a 70 percent rating.  The Veteran appeared appropriately dressed and groomed on all appearances for treatment and examination.  A sustained neglect of his hygiene and appearance is not shown, such that assignment of a 70 percent evaluation on this basis would be appropriate. 

Further, while the Veteran has testified to having occasional suicidal ideation, such ideation is not demonstrated to have affected him on a continuous and sustained basis to warrant the assignment of a 70 percent evaluation.  His claimed suicidal ideation does drawn concern.  However, it is not clinically demonstrated to limit his ability to function independently on a daily basis for the time period at issue.  

The written and oral testimonies of the Veteran and his spouse, to the extent that they assert that his psychiatric symptoms cause him difficulty in adapting to stressful circumstances in a work or a worklike setting has also been considered.  The Veteran and his spouse are competent to make this assertion, as he has not worked since 1997.  Although the primary factor that led to his disabled status in 1997 is evidently his non-service-connected physical and medical disabilities, the question that must now be addressed is whether his PTSD meets the criteria for a 70 percent evaluation on the basis of imposing difficulty in adapting to stressful circumstances in a work or a worklike setting for the period prior to May 20, 2008.  The Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms do not demonstrate such a degree of impairment.  Mental status findings for this period show only mildly impaired memory with normal speech, grooming, and thought processes, and intact judgment and insight with no complaints of weekly panic attacks.  Further, the assigned GAF score of 65 during this period is clearly indicative of only a much milder level of impairment in social and occupational functioning due to service-connected PTSD that does not demonstrate, much less more closely approximate the level of difficulty in adapting to stressful circumstances in a work or a worklike setting contemplated in the criteria for a 70 percent rating.  

While the Veteran and his spouse are competent to testify as to their individual perceptions of the impact that his PTSD has on his employment capacity, the Board finds that the probative value of their subjective self-assessments as laypersons in this regard are outweighed by the objective clinical assessments of record.  These reports were presented by trained and certified clinicians and do not demonstrate that the Veteran's PTSD meets the criteria for a 70 percent rating on the basis of occupational impact.  Consequently, assignment of an evaluation in excess of 50 percent for PTSD is not warranted during this time period.

The Board notes that a prior psychiatric evaluation conducted in 2001 shows that the Veteran was assessed at the time with a GAF score of 30, indicating an inability to function in almost all areas.  The Veteran's attorney argues that, in the absence of any objective GAF assessment on the record prior to the February 2007 VA examination, the 30 GAF score should be applied for the period from January 2005 up to February 2007, for purposes of establishing that the Veteran's PTSD met the criteria for at least a 70 percent evaluation for this period.  However, there is supervening clinical evidence dated 2004 to 2007, consisting of VA treatment notes that show the Veteran's treatment for complaints of depression and anxiety in conjunction with his treatment for multiple medical conditions, but with otherwise unremarkable psychological findings.  Although a GAF score was not assessed for this period, the overall tone of the clinical records does not indicate that his psychiatric problems rendered him unable to function in almost all areas, and when contemplated in the context of the subsequent GAF assessment of 65 that was rendered not long afterwards, the clinical evidence, as a whole, does not indicate that the level of psychiatric impairment demonstrated in 2001, when the 30 GAF score was assessed, was manifest for the period from January 2005 to February 2007.

With respect only to that part of the Veteran's claim seeking a higher initial evaluation for PTSD prior to May 21, 2008, there is no evidence of an exceptional or unusual disability picture associated with his PTSD, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected PTSD does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9411, for the period prior to May 21, 2008.  The clinical evidence indicates that the Veteran is currently unemployed since 1997.  Although the Veteran's PTSD certainly contributed to his occupational impairment for the period prior to May 21, 2008, the clinical evidence for this period also shows that the Veteran's multiple physical and medical disabilities (primarily leukemia and cancer) contributed significantly to his overall unemployed state.  

Thusly, the Board finds that the Veteran's level of occupational impairment due solely to symptoms associated with his service-connected PTSD for the period prior to May 21, 2008 are within the scope of the 50 percent evaluation currently assigned to it, based on Diagnostic Code 9411 of the rating schedule, and that his PTSD does not present a disability picture prior to May 21, 2008 that renders the applicable rating schedule inadequate to rate this psychiatric disability under the specific facts unique to this individual case.  Furthermore, the clinical evidence does not indicate that the Veteran's PTSD requires treatment through frequent hospitalizations for the period prior to May 21, 2008.  The clinical evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected PTSD prior to May 21, 2008 is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for PTSD prior to May 21, 2008 under the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation of 50 percent for PTSD prior to May 21, 2008, is granted.


REMAND

With regard to the issue of entitlement to an evaluation above 50 percent for PTSD from May 21, 2008, the Board notes that the most recent clinical examinations addressing the severity of the Veteran's PTSD were conducted in May 2008 by a private psychologist and in July 2008 by a VA psychiatrist.  As these examinations are well over four years old, and as it is implicit in the Veteran's current claim for a rating increase that his psychiatric disorder has worsened since the time these examinations were performed, the matter should be remanded for a new VA examination so that a detailed picture of the current state of his PTSD may be obtained.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

The Board also notes that the private psychologist's examination of May 2008 and the July 2008 VA psychiatric examination did not present any discussion regarding the occupational impact of the Veteran's psychiatric symptoms (which, as discussed earlier, the Board attributes entirely to his service-connected PTSD, per Mittleider v. West, 11 Vet. App. 181, 182 (1998) and the July 2012 joint motion of the appellant and the VA Secretary, notwithstanding any clinical distinctions presented in these examinations reports that attribute some psychiatric symptoms to Axis I diagnoses other than PTSD).  The absence of any such discussion frustrates the Board's attempts to rate the Veteran's PTSD for the period from May 21, 2008, as the May 2008 private psychologist's report assessed a GAF score of 50, which, according to the DSM-IV, can also represent "serious impairment in. . . occupational. . . functioning (e.g., unable to keep a job)."   Furthermore, the Veteran has presented competent written and oral testimony as to his self-perceived psychiatric symptoms and their effects on his ability to effectively function in a work situation, and the Veteran's spouse has also presented competent testimony as to her observations of the Veteran's outward psychiatric behavior, from which a psychiatric professional may be able to extrapolate its impact on the Veteran's occupational capacity.  On remand, the clinical evidence from May 21, 2008, including the otherwise highly detailed private and VA psychiatric examination reports from May and July 2008, should also be reviewed by the appropriate VA examiner, after which the examiner should be asked to present an opinion as to the clinical severity of the Veteran's PTSD in terms of its occupational impairment for the time period commencing May 21, 2008, based on the contemporaneous evidence of record.  [See Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Fenderson v. West, 12 Vet. App. 119 (1999): Fulfillment of the VA's duty to assist includes the conduct of a thorough medical examination which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.]

At this juncture, with regard to the claim for an effective date prior to February 1, 2010 for a TDIU award, the Board observes that a February 2008 rating decision granted service connection and assigned a 100 percent schedular rating for prostate cancer residuals under 38 C.F.R. § 4.115b, Diagnostic Code 7528, from August 29, 2007, to February 1, 2010.

Parenthetically, the Board notes that on June 7, 1999, VA's Office of General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions relating to whether a claim for a TDIU may be considered when a 100 percent schedular rating is already in effect for one or more service-connected disabilities.  This OGC precedent opinion essentially held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  However, in view of the Court's subsequent decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a contrary position to the one reached in the OGC precedent opinion, the Office of General Counsel withdrew its prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court in Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holding in VA O.G.C. Prec. Op. No. 6-99. 

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  However, taking the schedular 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals out of consideration as instructed in Bradley, the Board notes that the Veteran was assigned a 50 percent rating for PTSD and a noncompensable rating for erectile dysfunction (from December 12, 2007).  Although these do not meet the criteria for basic entitlement to a TDIU award under 38 C.F.R. § 4.16(a) at present, the issue of entitlement to an initial evaluation higher than 50 percent for PTSD for the period commencing May 21, 2008, is being remanded for additional evidentiary development.  As the outcome of this development may result in a higher evaluation for PTSD, which would, in turn, directly impact the claim for an effective date prior to February 1, 2010, for a TDIU, these two issues are inextricably intertwined.  Therefore, adjudication of the earlier effective date claim for a TDIU will be held in abeyance pending completion of the evidentiary development and readjudication of the claim for an increased initial rating for PTSD above 50 percent from May 21, 2008.


(CONTINUED NEXT PAGE)

Accordingly, the issues of entitlement to an evaluation above 50 percent for PTSD for the period commencing May 21, 2008, and an effective date prior to February 1, 2010 for a TDIU award are REMANDED to the RO for the following action:

1.  After obtaining from the Veteran and/or his representative a report of all sources of his psychiatric counseling and treatment for PTSD (both private and VA) and all necessary authorizations, the RO should obtain these identified records not already made a part of the evidence and associate them with the Veteran's claims files.  

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

2.  After the above development has been undertaken, the RO should provide the Veteran with a psychiatric examination to determine the current severity of his service-connected PTSD.

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's PTSD should be made in the context of the clinical records associated with the claims files and the VA psychiatric treatment records dated since the most recent private clinical examination in May 2008.  

The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present opinions and clinical findings in the examination report with regard to the following:

(a.)  Based on a review of the clinical findings obtained during a private psychological assessment in May 2008 (including an assessed GAF score of 50 that was presented at the time), a VA psychiatric examination in July 2008, and any subsequent psychiatric treatment records obtained relating to the period thereafter, what is the impact of the Veteran's PTSD on his occupational capacity?  

(b.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(c.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(d.)  Is the Veteran's PTSD currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(e.)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning score of the Veteran's level of social and occupational impairment and discuss the significance of the score. 

(f.)  The examiner should present an opinion as to whether or not the Veteran currently poses a danger to his own safety and/or the safety of others due to his PTSD symptoms.

The examiner should provide a complete rationale for all opinions provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  The RO should advise the Veteran that he is advised to report for the scheduled examination and that his failure to do so could result in an adverse outcome to his claim.  38 C.F.R. § 3.655 (2012).

4.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

5.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to an evaluation greater than 50 percent for PTSD from May 21, 2008, and entitlement to an effective date prior to February 1, 2010, for a TDIU award.  (In view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), the RO should determine if the Veteran's disability due to PTSD and erectile dysfunction alone rendered him individually unemployable for the period prior to January 31, 2010; these disabilities should be considered on their own, separate and apart from the prostate cancer residuals schedularly rated 100 percent during this period.)  If the maximum benefit sought on appeal remains denied with respect to either issue, the Veteran and his attorney should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the September 2009 statement of the case (i.e., the most recent adjudication of the increased rating claim by the agency of original jurisdiction) and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)..

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


